DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by See (US 2,629,488).
Regarding claim 1, See teaches a cosmetic container comprising: a cylinder (12) that is made of metal (Col 2, Ln 35-46) and comprises a slot (20); a lining (11) that is made of metal (Col 2, Ln 35-46), comprises a helical groove (23), and wraps the cylinder so that the helical groove intersects the slot (Col 4, Ln 10-13); and an elevator (14) that is made of metal (Col 2, Ln 35-46), comprises a boss (27), and is inserted in the cylinder so that the boss is movable in and along the slot and the helical groove to elevate the elevator relative to the cylinder (Col 3, Ln 74-75 to Col 4, Ln 1-19).  
See further teaches in claim 2 wherein the cylinder (12) comprises a wide section (17, Fig 2), a narrow section (area between 18 & 21), an annular extension (area above 21) formed on the narrow section, and an annular shoulder (18) formed between the wide and narrow sections, wherein the lining is located between the annular extension and the annular shoulder (Col 3, Ln 60-68), wherein the slot is made in the narrow section of the cylinder (as shown in Fig 2); and in claim 9 further comprising a shell (10) that is made of metal (Col 2, Ln 35-46) and tightly wraps the lining (Col 3, Ln 24-36).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over See. In view of Wild (US 1,695,625).
	Regarding claims 7-8, See is silent regarding wherein the lining further comprises two transverse grooves each of which is in communication with an open end of the helical groove; and wherein the lining is made by rolling a metal sheet comprising an upper edge, a lower edge extending parallel to the upper edge, two slant edges extending parallel to each other between the upper and lower edges, and two cutouts each of which is made at a corner between a corresponding one of the upper and lower edges and a corresponding one of the slant edges, wherein the helical groove is made between the slant edges, wherein the cutouts become the transverse grooves.  
	Attention is directed to Wild that teaches in claim 7 wherein the lining further comprises two transverse grooves (Ln 81-90; also note claim does not prohibit more than two transverse grooves, therefore Wild is applicable as prior art) each of which is in communication with an open end of the helical groove (as shown in Fig 4); and in claim 
8 wherein the lining is made by rolling a metal sheet comprising an upper edge, a lower edge extending parallel to the upper edge, two slant edges extending parallel to each other between the upper and lower edges (as shown in Fig 5), and two cutouts (12 and diagonally across 12) each of which is made at a corner between a corresponding one of the upper and lower edges and a corresponding one of the slant edges, wherein the helical groove is made between the slant edges, wherein the cutouts become the transverse grooves.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add transverse grooves in communication with an open end of the helical groove and make the lining out of metal sheet with the grooves made at corners, in view of Wild's teaching.  Transverse grooves are used to prevent unintentional backward movement of the elevator.  Making the lining out of sheet metal with the grooves made at corners is an efficient method of manufacturing the lining.   
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over See. In view of Holloway (US 6,244,770).
Regarding claim 10, See is silent regarding wherein the elevator comprises tabs formed on an internal face and operable to support the elevator.  
Attention is directed to Holloway that teaches wherein the elevator (70) comprises tabs (92) formed on an internal face (as shown on Fig 6/7) and operable to support the elevator (Col 4, Ln 40-47).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add tabs on the elevator’s internal face, in view of Holloway's teaching.  Tabs are often used to retain solid cosmetic compositions inside elevators to prevent them from moving around during use.

Allowable Subject Matter
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 3,586,452 to Mason is directed to the state of the art as a teaching of the claimed invention.  Mason discloses examples of the lining with transverse grooves in communication with the helical groove.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER C CHIANG whose telephone number is (571)270-5613. The examiner can normally be reached Mon-Fri 10 AM- 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNIFER C CHIANG/Primary Examiner, Art Unit 3754